Citation Nr: 1801144	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-22 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tremors.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1980 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The RO denied entitlement to service connection for tremors and claimed mental health disorders.  However, in his substantive appeal, which was filed on a VA Form 9, he limited his appeal to the tremors claim.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Accordingly, the claim for service connection for tremor is the only matter currently before the Board.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the Denver RO in April 2017.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In pertinent part, service connection for tremors was denied on the basis of the lack of diagnosis.  The RO observed that there was no mention of complaints, treatment, or diagnosis of tremors in service or in the available private treatment records.  It was additionally noted that the Veteran did not respond to request for information pertaining to his tremors.

In correspondence dated December 12, 2012, the RO indicated that the Veteran would be afforded an examination in connection with his claim for service connection of tremors, anxiety, and crying spells.  The Veteran subsequently underwent examinations for his mental health, to include anxiety and crying spells.  The examinations did not include any discussion or mention of symptoms of tremors.  Notably, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, the Board finds that a remand is necessary to determine the nature, proper diagnosis, and etiology of the Veteran's reported tremors.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA medical records and incorporate with the claims file.  

2.  Schedule the Veteran for an examination with an appropriate medical professional to determine a diagnosis, onset, and etiology of the Veteran's claimed disability.  The examiner must review the claims file, including any private treatment records.  Following consideration of the entirety of the record and the examination, the examiner should respond to the following:

   a.  Identify/diagnose any neurological or other disorder manifested by tremors that exists or has existed during the pendency of the appeal.  Notably, the examiner should comment on whether the Veteran has or has had tremors and what type of disorder causes the Veteran's tremors.
   
   b.  After establishing a diagnosis or diagnoses, the examiner is to determine whether it is at least as likely as not (a 50 percent or better probability) that the identified disabilities had their onset in or were otherwise etiologically related to the Veteran's service.
   
Consideration should be given to the Veteran's testimony that he has continuously experienced tremors since service.  Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  After completion of the requested development, the case should be reviewed by the originating agency.  If the decision remains adverse to the Veteran, he should be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

